Petition for Writ of Mandamus Denied and Memorandum Opinion filed October 27,
2011.




                                           In The

                        Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00780-CV
                                     ____________

                 IN RE LEXINGTON INSURANCE COMPANY, Relator



                                  ORIGINAL PROCEEDING
                                    WRIT OF MANDAMUS
                                    133rd District Court
                                   Harris County, Texas
                             Trial Court Cause No. 2009-22372


                        MEMORANDUM                   OPINION

          This discovery mandamus arises from a suit for contractual and extra-contractual
damages from Hurricane Ike claims on five apartment complexes. The apartment
complex owners, JAW The Lake, L.L.C., JAW Timberwalk, L.L.C., JAW Scarsdale Park,
L.L.C., JAW Boardwalk of Baytown, L.L.C., and JAW Chateau Creole, L.L.C, the real
parties in interest, filed separate suits against relator, Lexington Insurance Company,
complaining of its handling of the claims, and the suits were consolidated in the underlying
action.
        On September 8, 2011, relator filed an amended petition for writ of mandamus in
this court. 1    See Tex. Gov't Code § 22.221.               Relator asked this court to order the
Honorable Jaclanel McFarland, presiding Judge of the 133rd District Court of Harris
County, Texas, to set aside her order signed August 16, 2011, reconsidering her prior order
and granting the real parties in interest’s motion to compel production of discovery.
Relator complains that the trial court abused its discretion in ordering unduly burdensome
production of irrelevant documents in response to overbroad requests. Relator also asserts
that some documents subject to the court’s order are privileged.

        Relator also filed an emergency motion asking that we stay the trial court’s order
pending our review of its petition. See Tex. R. App. P. 52.10(a). On September 9, 2011,
this court granted relator’s motion and requested a response from the real parties in interest,
which has now been filed.

        Mandamus is an extraordinary remedy that will issue only if (1) the trial court
clearly abused its discretion and (2) the party requesting mandamus relief has no adequate
remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004).
A trial court abuses its discretion if it reaches a decision so arbitrary and unreasonable as to
amount to a clear and prejudicial error of law, or if it clearly fails to analyze or apply the
law correctly. In re Cerberus Capital Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005).

        Generally, the scope of discovery is within the trial court's discretion; however, the
trial court must make an effort to impose reasonable discovery limits. See In re CSX
Corp., 124 S.W.3d 149, 151 (Tex. 2003). A discovery order that compels overly broad
discovery well outside the bounds of proper discovery is an abuse of discretion for which
mandamus may issue. In re Deere & Co., 299 S.W.3d 819, 820–21 (Tex. 2009). The
party resisting discovery bears the ―heavy burden‖ of establishing an abuse of discretion

1
   Relator’s first petition for writ of mandamus was dismissed as moot after the trial court granted relator’s
motion to reconsider and vacated its order signed June 13, 2011. See In re Lexington Insurance Company,
No. 14-11-00681-CV, 2011 WL 3925567 (Tex. App.—Houston [14th Dist.] Sept. 8, 2011, orig.
proceeding) (mem. op.).
                                                      2
and inadequate appellate remedy. In re CSX, 124 S.W.3d at 151. The party making the
objection must present any evidence necessary to support the objection. See Tex. R. Civ.
P. 193.4(a); In re CI Host, Inc., 92 S.W.3d 514, 516 (Tex. 2002).

       Relator has not established that it is entitled to extraordinary relief. Accordingly,
we deny relator’s petition for writ of mandamus. This court’s September 9, 2011, stay
order is lifted.


                                          PER CURIAM

Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.




                                             3